PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Postrel, Richard
Application No. 15/954,582
Filed: April 16, 2018
Attorney Docket No. VIA-1812-27
For: Reversing Baldness Through Follicle Regeneration
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed February 10, 2021, to revive the above-identified application. 

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of George S. Jones appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts. 

The application became abandoned for failure to timely file a reply to the final Office action mailed February 6, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under 37 CFR 1.137(a) were obtained. Accordingly, the date of abandonment of this application is May 7, 2020. A Notice of Abandonment was mailed on September 3, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) with the $680.00 fee; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay. 

The Office acknowledges receipt of $740.00 for a three (3) months extension of time filed on 
November 23, 2020.  However, an extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r. Pats. 1988).  Since the $740.00 extension of time fee was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

This application is being referred to Technology Center Art Unit 1629 for processing of the RCE filed February 7, 2020 and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226. Telephone inquiries concerning the status or examination of the application should be directed to the Technology Center at (571) 272-1600.
	


/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions